           Case MDL No. 2950 Document 17-1 Filed 06/08/20 Page 1 of 1



                  BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION



IN RE: Paycheck Protection Program (PPP)
Agent Fees Litigation                                                 MDL No. 2950

                               NOTICE OF APPEARANCE
                                SCHEDULE OF ACTIONS

     Plaintiffs           Defendants        District       Civil Action No    Judge


1.   Sport & Wheat        Synovus Bank*     N.D. Florida   3:20-cv-05425-     Judge T. Kent
     CPA PA                                                TKW-HTC            Wetherell, II

2.   Alliant CPA Group, Synovus Bank        N.D. Georgia 1:20-cv-02026-       Judge Michael L.
     LLC                                                 MLB                  Brown



* Previously, Synovus Trust Company, N.A. was a defendant in this action, but the Amended
Complaint now names Synovus Bank in place of Synovus Trust Company, N.A.
